UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2288



KATHRYN ANNE INGLESON,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A38-538-659)


Submitted:   August 20, 2007             Decided:   September 4, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Peter Drennan, Alexandria, Virginia, for Appellant. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Jonathan Robbins, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kathryn Anne Ingleson, a native and citizen of the United

Kingdom, seeks review of an order of the Board of Immigration

Appeals (Board) affirming the Immigration Judge’s order denying

relief from removal.          We have reviewed the administrative record

and   find    no   error   in    the    Board’s    finding   that   Ingleson    is

ineligible for the relief sought.                 See 8 C.F.R. § 1212.3(h)(3)

(2007).       Accordingly, we deny the petition for review for the

reasons stated by the Board.            See In re: Ingleson, No. A38-538-659

(B.I.A. Nov. 9, 2006).          We dispense with oral argument because the

facts   and    legal    contentions      are    adequately   presented     in   the

materials      before   the     court    and    argument   would    not   aid   the

decisional process.



                                                               PETITION DENIED




                                        - 2 -